Citation Nr: 0830439	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1966 until 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The evidence of record indicates that the veteran wishes to 
reopen his claim for service connection for tinnitus, as 
indicated in his August 2005 Decision Review Officer (DRO) 
Hearing. However, this matter is not before the Board because 
it has not been prepared for appellate review.  Accordingly, 
this matter is REFERRED to the RO for appropriate action.

In April 2008 the veteran testified before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of the hearing has been associated 
with the record on appeal.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been related to service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a June 
2004 letter regarding bilateral hearing loss, which fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  He was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
In addition, he was afforded a VA examination regarding his 
bilateral hearing loss

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Bilateral Hearing Loss 

The veteran seeks service connection for bilateral hearing 
loss, essentially claiming that his hearing loss developed 
due to his in-service noise exposure, including as due to 
work on the flight line and his construction work.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records indicate that his 
hearing was within normal limits in his December 1965 
enlistment examination and his December 1969 separation 
examination.  The service medical records do not indicate any 
complaints of or treatment for hearing loss.

A November 2003 VA outpatient mental health history record 
noted that the veteran had good hearing.   The veteran's VA 
outpatient treatment records generally do not indicate 
complaints of or treatment for bilateral hearing loss.

A VA audio examination was provided in September 2004.  The 
veteran reported in-service noise exposure from serving on 
the flight line and working on runways, as well as constant 
mortar attacks and explosions within his vicinity.  He 
claimed ear protection was only utilized some of the time.  
Following service, he performed construction work, but 
indicated that ear protection was worn around noisy 
machinery.  The veteran reported bilateral progressive 
hearing loss for the last ten to fifteen years.

The September 2004 VA examiner noted that his otologic 
examination was unremarkable and found the September 2004 
audiogram to reveal bilateral high frequency hearing loss.  
The examiner deferred making an opinion until he had an 
opportunity to review the veteran's claims file.  A February 
2005 addendum was added following a clams file review, in 
which the examiner noted that the veteran's service medical 
records were negative for hearing loss and that he met normal 
audiometric thresholds upon separation from service.  The 
examiner found that since his service medical records were 
negative for hearing loss and the separation examination 
revealed normal audiometric thresholds, the veteran's current 
hearing loss and tinnitus occurred subsequent to his service 
and it was less likely than not that his current hearing loss 
was related to military service.

Although the veteran clearly currently has hearing loss, no 
medical opinions are in the evidence of record to support his 
claim that it was caused by any in-service activities.  
Furthermore, the September 2004 VA medical examiner, in the 
February 2005 addendum, noted that the veteran's hearing loss  
occurred subsequent to separation from active duty and that 
it was less likely than not that his current hearing loss was 
related to military service.  The Board also notes that the 
veteran reported, in his September 2004 VA examination, that 
his bilateral hearing loss progressed after many years 
following service.

The veteran also failed to support his claim by not providing 
medical evidence demonstrating a nexus between his current 
disability and service, even though he was advised of the 
necessity of such evidence and was provided an additional 
opportunity to provide that evidence after his August 2005 
DRO Hearing.  In a January 2006 letter, the veteran's 
representative reported that they were unable to get a 
private audiologist to give a favorable opinion on in-service 
noise exposure.  A claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
VA, 38 U.S.C.A. § 5107(a).  

The only evidence provided as to the veteran's claim, are his 
statements that he has decreased hearing acuity due to 
service.  Although the veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if the veteran's hearing loss can be attributed to his in-
service experiences is a medical question, requiring a 
medical expert.  The Board does not dispute the veteran's 
belief that his hearing loss is connected to his time in 
service; however, the veteran's opinion cannot be used as the 
competent medical evidence necessary to support his claim.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for bilateral hearing loss is denied. 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).

Based on his statements and testimony, the Board finds that 
the RO/AMC should attempt to obtain the veteran's unit 
records dated in 1969.  Although the RO made a formal finding 
of a lack of information to verify stressors, in a March 2006 
Memorandum, the Board notes that the veteran's unit records 
were not obtained prior to that finding.  

The veteran reported that he was with the 555 CES Squadron in 
the unit known as Red Horse at the time of his stressors.  
According to an August 2004 questionnaire, his first stressor 
occurred in June or July 1969 at the Bien Hoa Air Base at 
Bien Hoa, Vietnam.  The second stressor occurred in August 
1969 while travelling between Saigon, Vietnam and San Nuht 
Air Force Base.  The veteran also testified to being under 
fire and mortar and rocket attacks while on TDY to Tuy Hoa 
Air Base sometime between September 8, 1969 and December 8, 
1969.  The RO/AMC should verify the veteran's unit(s) while 
in Vietnam and should contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) and any other 
appropriate agency(ies) to request to obtain any action 
reports, unit logs, air base records, or any other documents 
that relate the veteran's unit in 1969.  If records are 
available from the Air Force directly, the RO/AMC should 
attempt to obtain them.

The Board notes that to verify a stressor it is not necessary 
that the veteran establish personal engagement in combat. In 
Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held that 
by requiring corroboration of every detail, including the 
veteran's personal participation, VA defined "corroboration" 
too narrowly. Id., at 311. In Suozzi, the Court found that a 
radio log, which showed the veteran's company had come under 
attack, was new and material evidence warranting the 
reopening of a claim of service connection for PTSD, despite 
the fact that the radio log did not identify the veteran's 
participation. The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi. In that case, the 
Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks. The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur. 
Id, at 128-129.
 
Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should make an attempt to 
verify all claimed stressors. The 
RO/AMC should prepare a letter asking 
the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors, by providing 
JSRRC with a description of the alleged 
stressors identified by the veteran. 
The RO/AMC should provide JSRRC with 
copies of personnel records showing 
service dates, duties, and units of 
assignment. The RO/AMC should obtain 
all available unit records for the 
veteran's unit, and if possible air 
base records from the identified air 
bases (Bien Hoa in June or July 1969, 
San Nuht Air Base in August 1969, and 
Tuy Hoa Air Base between September and 
December 1969).  This includes all 
available information that might 
corroborate the veteran's stressors, 
including obtaining information related 
to the attack on the veteran's unit 
resulting in the death or injury of at 
least one Marine assigned to guard his 
unit.

When determining if any of the 
stressors are verified, the RO should 
consider the application of Pentecost 
v. Principi, 16 Vet. App. 124 (2002), 
in terms of whether or not the 
veteran's unit was exposed to combat or 
other stressors. 

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


